Citation Nr: 1443357	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for blood clots.  

4.  Entitlement to service connection for a back condition.  

5.  Entitlement to service connection for fibromyalgia, to include as associated with exposure to Gulf War environmental hazards.  

6.  Entitlement to service connection for chronic fatigue syndrome, to include as associated with exposure to Gulf War environmental hazards.  

7.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as associated with exposure to Gulf War environmental hazards.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claims currently on appeal.  

In addition to the physical claims file, electronic records are also associated with the Veteran's paperless file (Virtual VA).  Additional evidence associated with Virtual VA, including records of VA medical treatment through May 2012, has been considered in conjunction with the below opinion.  

The Board observes that a claim for service connection for gastroenteritis (claimed as diarrhea) was previously denied by the RO in a November 2002 rating decision.  The decision is final.  The current claim for service connection for IBS is based on an intervening change in the law or regulation creating a new basis of entitlement to a benefit.  See Compensation and Pension Provisions of the Veterans Education and Benefits Expansion Act of 2001, 68 Fed. Reg. 34539, 34542 (Jun. 10, 2003) (expanding definition of "qualifying chronic disability" to include IBS, effective March 1, 2002); Spencer v. Brown, 4 Vet. App. 283 (1993).  

The issues of entitlement to service connection for chronic fatigue syndrome and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss did not manifest during, or as a result of, active military service.  

2.  The record does not reflect a diagnosis of tinnitus at any time during the pendency of this claim and the Veteran has denied currently suffering from such a disability.  

3.  The Veteran has not been diagnosed with any chronic disability associated with blood clots.  

4.  The probative evidence of record shows that the Veteran does not have low back disability that is etiologically related to his military service. 

5.  The probative evidence of record shows that the Veteran does not have irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for establishing entitlement to service connection for a disability manifested by blood clots have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for establishing entitlement to service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in November 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA examinations in May 2010, January 2012, and January 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the examinations are adequate.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not afforded a VA examination for his claimed blood clot disability.  However, a remand is not necessary as the Veteran has not been prejudiced by this fact.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the present case, there is no medical evidence of any blood clot disability or credible lay evidence of persistent or recurrent symptoms of such a disability.  As such, the first McLendon criterion has not been met and an examination is not necessary.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss or arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  However, the evidence of record demonstrates that the Veteran's hearing loss did not manifested during, or as a result of, active military service and that it did not manifest within one year of separation from active duty.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect that his hearing was normal at the time of enlistment and separation.  According to the December 1974 enlistment examination, an evaluation of the ears was deemed to be normal.  Audiometric testing revealed pure tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
15
LEFT
15
10
10
N/A
15

An evaluation of the ears was also deemed to be normal during the Veteran's April 1992 separation examination as well, and the Veteran denied hearing loss or ear trouble in his report of medical history associated with this examination.  An audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
5
LEFT
0
0
0
0
5

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2013).  As such, the evidence does not reflect hearing loss during active duty.  

Likewise, post-service medical records reflect that the Veteran's hearing was normal for many years following separation from active duty.  A February 1993 Army Reserve examination report reflects that the Veteran's ears were normal.  The Veteran also denied hearing loss or ear trouble in his report of medical history associated with this examination.  An audiometric evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
N/A
20
LEFT
10
0
0
N/A
5

Again, this does not represent a hearing loss disability for VA purposes.  See id.  

The Veteran underwent an additional Army Reserve examination in December 1998. The ears were found to be normal and the Veteran again denied hearing loss or ear trouble in his report of medical history associated with this examination.  An audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
25
LEFT
0
0
5
5
15

Therefore, the evidence of record reflects that the Veteran still did not suffer from hearing loss, for VA purposes, some 6 years after separation from active duty.  See id.  

The next mention of hearing loss of record is the Veteran's October 2008 claim.  The Veteran did not indicate when this condition began.  He was subsequently afforded a VA audiometric examination in January 2013.  Pure tone thresholds, in dB, were found to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
45
LEFT
25
25
25
30
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  A diagnosis of sensorineural hearing loss was assigned at this time.  The examiner opined, however, that it was less likely than not that this condition was caused by or a result of an event in military service.  The examiner noted that while there was current evidence of hearing loss, there was a normal audiometric evaluation at the time of separation.  There was also a greater than 10 year gap before the Veteran exhibited hearing loss, despite a threshold shift for both ears during service (the Board notes that pure tone threshold values were in fact lower at the time of separation than upon enlistment).  

The preponderance of the above evidence demonstrates that the Veteran's current hearing loss did not manifest during, or as a result of, active military service.  The record demonstrates normal hearing during military service.  There is also audiometric data revealing normal hearing thresholds for at least 6 years following separation from active duty.  There is no competent or credible evidence of record linking hearing loss to service and the Veteran has not alleged that this condition arose during military service or that it has been chronic since military service.  Finally, the January 2013 VA examiner concluded that it was less likely as not that this condition manifested as a result of military service, noting the normal separation examination findings and the more than 10 years following service before hearing loss was present.  

The Board has taken into consideration the holding of Dalton v. Peake, 21 Vet. App. 23 (2007).  Specifically, the United States Court of Appeals for Veterans Claims held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  In the present case, however, the January 2013 examiner also relied on objective evidence of normal hearing thresholds following service.  Also, the Veteran has not alleged that his hearing loss in fact began during, or within one year of, active duty.  As such, the Board finds the rationale provided in January 2013 to be adequate.  

Finally, the Board recognizes that the Veteran believes he is entitled to service connection for hearing loss.  Again, he has not alleged that this condition manifested during military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a hearing loss disability that is etiologically related to in-service noise exposure, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, the medical opinion evidence indicates that there is no such causal relationship. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Tinnitus

The Veteran also contends that he is entitled to service connection for tinnitus.  However, the evidence of record does not reflect that the Veteran has been diagnosed with this condition or has suffered from this condition at any time during the pendency of this claim.  As such, service connection cannot be established.  

In-service treatment records do not reflect treatment for or complaints of tinnitus or associated symptomatology.  An evaluation of the Veteran's ears was deemed to be normal during his April 1992 separation examination and the Veteran denied ever having ear trouble in his report of medical history associated with this examination.  

Post-service treatment records also fail to reflect that the Veteran has suffered from chronic tinnitus as a result of military service.  A February 1993 Army Reserve examination report reflects that the Veteran's ears were normal.  The Veteran also denied ear trouble in his report of medical history associated with this examination.  Similarly, a December 1998 evaluation of the ears was deemed to be normal.  The Veteran again denied ever having ear trouble in his report of medical history associated with this examination.  The remaining evidence of record fails to reflect a diagnosis of tinnitus or complaints of associated symptomatology.  

The Veteran was afforded a VA audiometric examination in January 2013.  The Veteran denied recurrent tinnitus.  The Veteran claimed that he did experience tinnitus during military service.  However, it had completely gone away over the past few years.  

The preponderance of the above evidence demonstrates that service connection for tinnitus is not warranted.  The evidence does not reflect a diagnosis of chronic tinnitus and the Veteran himself has denied that this condition currently exists.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a diagnosis of tinnitus, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tinnitus must be denied.

Blood Clots

The Veteran contends that he is also entitled to service connection for blood clots.  However, the evidence of record fails to reflect that the Veteran has ever been treated for blood clots or diagnosed with any chronic disability associated with blood clots.  As such, service connection cannot be established.  

The Veteran's service treatment records do not reflect treatment for blood clots or a diagnosis of any chronic disability associated with blood clots.  Post-service treatment records also fail to reflect that the Veteran has ever been diagnosed with a disability associated with blood clots.  As such, service connection is not warranted.  Again, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a diagnosis of a chronic disability associated with blood clots, the Board must deny the Veteran's claim.  See Degmetich104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he is entitled to service connection for a disability associated with blood clots.  However, at no time during the pendency of this claim has the Veteran identified any specific disability associated with blood clots.  As such, his assertions fail to reflect that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a disability manifested by blood clots must be denied.

Back Disability

The Veteran has alleged that he is entitled to service connection for a back disability.  

The Board notes that the Veteran was afforded a VA examination of the lumbar spine in January 2013.  During this examination, the Veteran described a very specific injury occurring while he was in air assault school in 1987.  Namely, he reported developing low back pain after jumping off of a tower and grabbing a rope.  Upon grabbing the rope he was swung upside down and suffered a low back strain.  
The examiner opined that the claimed condition was less likely than not related to military service.  The examiner provided the rationale that there was no documentation in the claims file or immediately upon discharge regarding a chronic low back condition that occurred on active duty.  

The Board finds that the VA examiner's opinion is persuasive because it is consistent with the other probative evidence of record.  The Veteran's service treatment records are absent any complaints of or findings of a chronic back disorder.  Rather, he was noted to have sustained a neck injury.  Indeed, in Reports of Medical History dated in September 1987, February 1993, and December 1998 prepared and signed by the Veteran, he denied any recurrent back pain.  The corresponding Reports of Medical Examination are negative as well. The Board finds the evidence contemporaneous to the Veteran's service more reliable with respect to the condition of the Veteran's back due to its proximity to service than statements made decades later.  Thus, the Board finds that there is no medical evidence or credible lay evidence that shows a chronic back disability in service or a continuous back disability ever since service.  The Board notes that the mere fact of an in-service injury is not enough.  There must be chronic disability resulting from such injury.  There is no persuasive evidence that shows a chronic back disability related to an incident of the Veteran's military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's back disability is etiologically related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Here, the medical opinion evidence indicates that there is no such relationship.  There is no medical opinion to the contrary.  Accordingly, the elements of service connection have not been met. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a back disability must be denied.

IBS

The Veteran has asserted that he is entitled to service connection for IBS. Specifically, he has alleged that this disability arose as a result of environmental toxins while serving in the Persian Gulf.  

As an initial matter, the Board notes that the Veteran's service in the Persian Gulf has been substantiated by VA.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  In the present case, the Veteran has described symptoms of diarrhea.

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(ii).

The Veteran was afforded a VA examination in May 2010.  The examiner specifically concluded that the Veteran did not suffer from IBS.  Rather, the examiner found that the Veteran's diarrhea was likely from daily alcohol usage.  The examiner noted that the Veteran had a history of alcohol abuse and that he currently drank beers nightly.  The examiner explained that use of alcohol can cause decreased gastrointestinal smooth muscle contraction, and that after chronic use of alcohol, there was an increase in propulsive contractions which caused diarrhea. 
As such, service connection for IBS is not warranted.  Also, a disease caused by primary alcohol abuse is not subject to service connection.  See 38 U.S.C.A. §§ 105, 1110, and 1131 (West 2002).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's constellation of symptoms constitute IBS, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Here, the medical opinion evidence indicates that there is no such diagnosis.  There is no medical opinion to the contrary.  Accordingly, the elements of service connection have not been met. 


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied. 

The claim of entitlement to service connection for tinnitus is denied.  

The claim of entitlement to service connection for blood clots is denied.  

The claim of entitlement to service connection for a back disorder is denied.  

The claim of entitlement to service connection for irritable bowel syndrome, to include as associated with exposure to Gulf War environmental hazards is denied.  


REMAND

Chronic Fatigue Syndrome and Fibromyalgia 

The Veteran has also asserted that he is entitled to service connection for chronic fatigue syndrome and fibromyalgia.  Specifically, he has alleged that these disabilities arose as a result of environmental toxins while serving in the Persian Gulf.  

The Veteran has described symptoms of arthralgia and fatigue.  The Veteran was afforded a VA examination in May 2010.  The examiner specifically concluded that the Veteran did not suffer from chronic fatigue syndrome and fibromyalgia.  The Board, however, finds that the Veteran's reported symptoms of arthralgia and fatigue should be addressed as to whether they represent an undiagnosed illness associated with the Veteran's service in Southwest Asia.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another VA examination before an appropriate examiner regarding his claimed chronic fatigue and arthralgias.  The Veteran's claims file and a copy of this remand must be forwarded to the examiner for review in conjunction with the scheduled examination.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) Is there objective evidence perceptible to the examiner, or other non-medical indicators capable of independent verification that show chronic fatigue and arthralgias?  

(b) The examiner should opine as to whether the Veteran's reported chronic fatigue and arthralgias represent an undiagnosed illness associated with the Veteran's service in Southwest Asia, or, whether his reported chronic fatigue and arthralgias are associated with any other known clinical diagnosis.  

A complete rationale must be provided for all opinions offered.  

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


